UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (MARK ONE) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-25219 LINCOLN BANCORP (Exact name of registrant as specified in its charter) Indiana 35-2055553 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 905 Southfield Drive, Plainfield, Indiana 46168 (Address of principal executive offices) (Zip Code) (317) 839-6539 (Registrant’s telephone number, including area code) [None] (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesýNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filerýNon-accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoý The number of shares of the Registrant’s common stock, without par value, outstanding as of June 30, 2007 was 5,353,481. LINCOLN BANCORP AND SUBSIDIARY FORM 10-Q INDEX Page No. FORWARD-LOOKING STATEMENTS 3 PARTI. FINANCIAL INFORMATION 4 Item 1. Financial Statements 4 Consolidated Condensed Balance Sheets 4 Consolidated Condensed Statements of Operations 5 Consolidated Condensed Statements of Comprehensive Income 6 Consolidated Condensed Statement of Shareholders’ Equity 7 Consolidated Condensed Statements of Cash Flows 8 Notes to Unaudited Consolidated Condensed Financial Statements 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures about Market Risk 18 Item 4. Controls and Procedures 19 PART II. OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Submission of Matters to a Vote of Security Holders 19 Item 5. Other Information 20 Item 6. Exhibits 20 SIGNATURES 21 EXHIBIT INDEX 21 2 FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q (“Form 10-Q”) contains statements that constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These statements appear in a number of places in this Form 10-Q and include statements regarding the intent, belief, outlook, estimate or expectations of the Company (as defined in the notes to the consolidated condensed financial statements), its directors or its officers primarily with respect to future events and the future financial performance of the Company. Readers of this Form 10-Q are cautioned that any such forward-looking statements are made as of the date of this report and are not guarantees of future events or performance and involve risks and uncertainties, and that actual results may differ materially from those in the forward-looking statements as a result of various factors. The accompanying information contained in this Form 10-Q identifies important factors that could cause such differences. These factors include changes in interest rates; loss of deposits and loan demand to other financial institutions; substantial changes in financial markets; changes in real estate values and the real estate market; or regulatory changes. We do not undertake to update any forward-looking statement that we may make in this Form 10-Q. 3 PART I FINANCIAL INFORMATION Item 1.Financial Statements LINCOLN BANCORP AND SUBSIDIARY Consolidated Condensed Balance Sheets June30,2007 (Unaudited) December31, 2006 Assets Cash and due from banks $ 3,651,853 $ 4,457,257 Interest-bearing demand deposits in other banks 25,715,125 13,951,460 Cash and cash equivalents 29,366,978 18,408,717 Investment securities available for sale 177,248,872 151,237,001 Loans held for sale 2,040,675 3,713,010 Loans, net of allowance for loan losses of $6,246,388 and $6,129,069 606,049,989 629,283,375 Premises and equipment 16,014,351 14,296,685 Investments in limited partnerships 1,213,719 1,252,091 Federal Home Loan Bank stock 8,808,200 8,808,200 Interest receivable 5,082,439 4,785,639 Goodwill 23,906,877 23,906,877 Core deposit intangible 2,415,795 2,690,255 Cash value of life insurance 20,594,055 20,171,426 Other assets 6,210,981 4,989,513 Total assets $ 898,952,931 $ 883,542,789 Liabilities Deposits Noninterest-bearing $ 58,322,684 $ 51,062,255 Interest-bearing 641,165,555 604,601,833 Total deposits 699,488,239 655,664,088 Securities sold under repurchase agreements 15,673,728 16,863,656 Borrowings 77,051,073 103,608,175 Interest payable 2,435,984 2,460,498 Other liabilities 6,235,589 5,646,466 Total liabilities 800,884,613 784,242,883 Commitments and Contingencies Shareholders’ Equity Common stock, without par value Authorized - 20,000,000 shares Issued and outstanding - 5,353,481 and 5,329,687 shares 62,347,029 62,020,927 Retained earnings 40,139,699 41,035,822 Accumulated other comprehensive loss (1,772,190 ) (961,453 ) Unearned employee stock ownership plan (ESOP) shares (2,646,220 ) (2,795,390 ) Total shareholders’ equity 98,068,318 99,299,906 Total liabilities and shareholders’ equity $ 898,952,931 $ 883,542,789 See notes to consolidated condensed financial statements. 4 LINCOLN BANCORP AND SUBSIDIARY Consolidated Condensed Statements of Operations (Unaudited) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Interest Income Loans receivable, including fees $ 11,019,204 $ 10,366,654 $ 21,969,324 $ 20,102,934 Investment securities 2,245,184 2,135,844 4,220,467 4,059,440 Deposits with financial institutions 131,199 135,206 316,233 343,557 Dividend income 87,961 139,302 202,818 275,852 Total interest and dividend income 13,483,548 12,777,006 26,708,842 24,781,783 Interest Expense Deposits 6,826,510 5,679,864 13,512,435 10,713,780 Short-term borrowings 157,471 98,297 317,167 178,561 Federal Home Loan Bank advances 1,163,202 1,272,548 2,182,258 2,569,707 Total interest expense 8,147,183 7,050,709 16,011,860 13,462,048 Net Interest Income 5,336,365 5,726,297 10,696,982 11,319,735 Provision for loan losses 100,000 266,202 307,000 501,751 Net Interest Income After Provision for Loan Losses 5,236,365 5,460,095 10,389,982 10,817,984 Other Income Service charges on deposit accounts 644,416 553,810 1,186,211 1,041,693 Net realized and unrealized gains (losses) on loans held for sale (166,860 ) 67,155 (1,173,139 ) 121,945 Net realized gains (losses) on sales of securities 365,772 (52,951 ) 3,697 Point of sale income 233,960 182,630 427,648 349,895 Loan servicing fees 75,486 85,940 152,416 175,973 Increase in cash value of life insurance 210,384 164,576 422,629 326,618 Gain on termination of forward commitment 358,750 358,750 Other income 162,046 250,988 381,995 483,676 Total other income 1,883,954 1,305,099 1,703,559 2,503,497 Other Expenses Salaries and employee benefits 3,069,558 2,834,179 6,165,422 5,645,816 Net occupancy expenses 591,279 491,744 1,136,532 1,026,311 Equipment expenses 418,892 383,540 844,861 755,809 Data processing fees 674,366 566,045 1,206,263 1,198,168 Professional fees 176,793 209,604 321,030 435,946 Director and committee fees 96,516 111,763 212,992 226,586 Advertising and business development 296,528 186,343 578,505 338,724 Core deposit intangible amortization 137,231 162,200 274,461 324,401 Other expenses 732,995 763,765 1,391,491 1,338,627 Total other expenses 6,194,158 5,709,183 12,131,557 11,290,388 Income (Loss) Before Income Tax 926,161 1,056,011 (38,016 ) 2,031,093 Income tax expense (benefit) 122,934 269,750 (416,119 ) 466,215 Net Income $ 803,227 $ 786,261 $ 378,103 $ 1,564,878 Basic Earnings per Share $ 0.16 $ 0.16 $ 0.07 $ 0.31 Diluted Earnings per Share $ 0.15 $ 0.15 $ 0.07 $ 0.30 Dividends per Share $ 0.14 $ 0.14 $ 0.28 $ 0.28 See notes to consolidated condensed financial statements. 5 LINCOLN BANCORP AND SUBSIDIARY Consolidated Condensed Statements of Comprehensive Income (Unaudited) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Net Income $ 803,227 $ 786,261 $ 378,103 $ 1,564,878 Other comprehensive income (loss), net of tax Unrealized losses on securities available for sale Unrealized holding losses arising during the period, net of tax benefit of$631,959, $470,307, $493,735, and $847,731 (1,130,617 ) (827,655 ) (870,789 ) (1,501,243 ) Less: Reclassification adjustment for realized gains (losses) included in net income, net of tax expense (benefit) of 141,987, -0- , $(4,329) and $1,257 223,785 -0- (48,622 ) 2,440 Reclassification adjustment for amortization of additional pension liability recognized in expense under FAS 158, net of tax benefit of $3,748, -0-, 7,496 and -0- 5,715 -0- 11,430 -0- (1,348,687 ) (827,655 ) (810,737 ) (1,503,683 ) Comprehensive income (loss) $ (545,460 ) $ (41,394 ) $ (432,634 ) $ 61,195 See notes to consolidated condensed financial statements. 6 LINCOLN BANCORP AND SUBSIDIARY Consolidated Condensed Statement of Shareholders’ Equity For the Six Months Ended June 30, 2007 (Unaudited) Common Stock Accumulated Other Shares Outstanding Amount Retained Earnings Comprehensive Loss Unearned
